         Case 1:19-mc-00145-TSC Document 70 Filed 01/22/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                            )
In the Matter of the                        )
Federal Bureau of Prisons’ Execution        )
Protocol Cases,                             )
                                            )
LEAD CASE: Roane et al. v. Barr             )         Case No. 19-mc-145 (TSC)
                                            )
THIS DOCUMENT RELATES TO:                   )
                                            )
ALL CASES                                   )
                                            )

                   DEFENDANTS’ NOTICE OF FILING UNDER SEAL

       Pursuant to this Court’s Supplement to the Privacy Act Protective Order dated June 13,

2007, Defendants respectfully submit under seal the only two copies of the video recording of

the Rule 30(b)(6) deposition of the U.S. Marshals Service which occurred on January 17, 2020.


Dated: January 22, 2020                     Respectfully submitted,

 JESSIE K. LIU                                  JOSEPH H. HUNT
 United States Attorney                         Assistant Attorney General
 DANIEL F. VAN HORN                             ETHAN P. DAVIS (D.C. Bar No. 1019160)
 Civil Chief, U.S. Attorney’s Office            Principal Deputy Assistant Attorney General

  /s/ Alan Burch                                JAMES M. BURNHAM
 ALAN BURCH (D.C. Bar 470655)                   Deputy Assistant Attorney General
 Assistant United States Attorney
 U.S. Attorney’s Office                         PAUL R. PERKINS
 for the District of Columbia                   Special Counsel to the Assistant Attorney General
 Washington, D.C. 20530                         Paul.perkins@usdoj.gov
 202-252-2550
 alan.burch@usdoj.gov                           JEAN LIN (NY Bar 4074530)
                                                Special Counsel
                                                JONATHAN KOSSAK (D.C. Bar 991478)
                                                Trial Attorney
                                                Civil Division
                                                Federal Programs Branch
                                                Civil Division, Department of Justice
Case 1:19-mc-00145-TSC Document 70 Filed 01/22/20 Page 2 of 6



                            1100 L Street, N.W.
                            Washington, D.C. 20005
                            (202) 514-3716
                            Jean.lin@usdoj.gov
                            Jonathan.kossak@usdoj.gov

                            Attorneys for Defendants




                              2
         Case 1:19-mc-00145-TSC Document 70 Filed 01/22/20 Page 3 of 6



                                CERTIFICATE OF SERVICE

I hereby certify that on January 22, 2020, I caused a true and correct copy of foregoing Notice of
Filing Under Seal to be served on all counsel of record via the Court’s ECF system. Pursuant to
this Court’s August 20, 2019 Order, below is a list of all plaintiffs’ counsel of record. The
names marked with an asterisk (*) have no e-mail provided on the docket and are no longer with
the identified firms.

 Joshua Christopher Toll                            Paul F. Enzinna
 KING & SPALDING LLP                                ELLERMAN ENZINNA PLLC
 (202) 737-8616                                     (202) 753-5553
 Email: jtoll@kslaw.com                             Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                            Brandon David Almond
 ECKERT SEAMANS CHERIN &                            TROUTMAN SANDERS LLP
 MELLOTT, LLC                                       (202) 274-2864
 (202) 659-6605                                     Email: brandon.almond@troutmansanders.com
 Email: czdebski@eckertseamans.com

 Gerald Wesley King, Jr.                            Donald P. Salzman
 FEDERAL DEFENDER PROGRAM, INC.                     SKADDEN, ARPS, SLATE, MEAGHER &
 (404) 688-7530                                     FLOM LLP
 Email: gerald_king@fd.org                          (202) 371-7983
                                                    Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                            Steven M. Albertson
 SKADDEN, ARPS, SLATE, MEAGHER &                    SKADDEN, ARPS, SLATE, MEAGHER &
 FLOM LLP                                           FLOM LLP
 (202) 371-7000                                     (202) 371-7112
 Email: Charles.Walker@skadden.com                  Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                     Craig Anthony Harbaugh
 OFFICE OF THE PUBLIC DEFENDER                      FEDERAL PUBLIC DEFENDER, CENTRAL
 Capital Habeas Unit                                DISTRICT OF CALIFORNIA
 (213) 894-1887                                     (213) 894-7865
 Email: celeste_bacchi@fd.org                       Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                           Alexander Louis Kursman
 FEDERAL PUBLIC DEFENDER,                           OFFICE OF THE FEDERAL COMMUNITY
 CENTRAL DISTRICT OF CALIFORNIA                     DEFENDER/EDPA
 (213) 894-5374                                     (215) 928-0520
 Email: jonathan_aminoff@fd.org                     Email: Alex_Kursman@fd.org




                                                3
       Case 1:19-mc-00145-TSC Document 70 Filed 01/22/20 Page 4 of 6



Billy H. Nolas                           Kathryn B. Codd
FEDERAL COMMUNITY DEFENDER               VINSON & ELKINS, L.L.P.
OFFICE FOR THE EDPA                      (202) 639-6536
(215) 928-0520                           Email: kcodd@velaw.com
Email: Billy_Nolas@fd.org

*Jeanne Vosberg Sourgens                 Robert E. Waters
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6633                           (202) 737-0500
                                         Email: rwaters@velaw.com

William E. Lawler, III                   Yousri H. Omar
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6676                           (202) 639-6500
Email: wlawler@velaw.com                 Email: yomar@velaw.com

Evan D. Miller                           Eric Hernandez
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6605                           (202) 639-6609
Email: EMiller@velaw.com                 Email: EHernandez@velaw.com

Margaret O'Donnell                       *William E. Hoffman, Jr.
(502) 320-1837                           KING & SPALDING LLP
Email: mod@dcr.net                       (404) 572-3383

Abigail Bortnick                         Mark Joseph Hulkower
KING & SPALDING LLP                      STEPTOE & JOHNSON LLP
(202) 626-5502                           (202) 429-6221
Email: abortnick@kslaw.com               Email: mhulkower@steptoe.com

Matthew John Herrington                  Robert A. Ayers
STEPTOE & JOHNSON LLP                    STEPTOE & JOHNSON LLP
(202) 429-8164                           (202) 429-6401
Email: mherrington@steptoe.com           Email: rayers@steptoe.com

Amy J. Lentz                             Robert L. McGlasson
STEPTOE & JOHNSON LLP                    MCGLASSON & ASSOCIATES, PC
(202) 429-1320                           (404) 314-7664
Email: Alentz@steptoe.com                Email: rlmcglasson@comcast.net

Gary E. Proctor                          Sean D. O'Brien
LAW OFFICES OF GARY E. PROCTOR,          PUBLIC INTERSET LITIGATION CLINIC
LLC                                      (816) 363-2795
(410) 444-1500                           Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com


                                     4
       Case 1:19-mc-00145-TSC Document 70 Filed 01/22/20 Page 5 of 6



Scott Wilson Braden                           Shawn Nolan
FEDERAL PUBLIC DEFENDER,                      FEDERAL COMMUNITY DEFENDER
EASTERN DISTRICT OF ARKANSAS                  OFFICE, EDPA
(501)-324-6144                                (215) 928-0528
Email: Scott_Braden@fd.org                    Email: shawn.nolan@fd.org

Amy Gershenfeld Donnella                      Joseph William Luby
FEDERAL COMMUNITY DEFENDER                    FEDERAL PUBLIC DEFENDER/EDPA
OFFICE FOR THE EDPA                           (215) 928-0520
(215) 928-0520                                Email: joseph_luby@fd.org
Email: amy_donnella@fd.org

David Victorson                               Pieter Van Tol
(202) 637-2061                                HOGAN LOVELLS US LLP
HOGAN LOVELLS US LLP                          (212) 918-3000
Email: David.Victorson@hoganlovells.com       Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                  Jonathan Jeffress
HOGAN LOVELLS US LLP                          KAISER DILLON, PLLC
(212) 918-3000                                (202) 640-2850
Email: john.beck@hoganlovells.com             Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                             Andrew Moshos
KAISER DILLON, PLLC                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 869-1301                                LLP
Email: Aschmidt@kaiserdillon.com              (302) 351-9197
                                              Email: Amoshos@mnat.com

Jennifer Ying                                 Stephen J. Kraftschik
MORRIS NICHOLS ARSHT & TUNNELL                MORRIS NICHOLS ARSHT & TUNNELL
LLP                                           LLP
(302) 351-9243                                (302) 351-9378
Email: Jying@mnat.com                         Email: Skraftschik@mnat.com

Arin Hillary Smith                            Alan E. Schoenfeld
WILMER CUTLER PICKERING HALE &                WILMER CUTLER PICKERING HALE &
DORR LLP                                      DORR LLP
(202) 663-6959                                (212) 937-7294
Email: Arin.Smith@wilmerhale.com              Email: Alan.Schoenfeld@wilmerhale.com

*Ryan M. Chabot
WILMER CUTLER PICKERING HALE &
DORR LLP
(212) 295-6513




                                          5
Case 1:19-mc-00145-TSC Document 70 Filed 01/22/20 Page 6 of 6



                            /s/ Alan Burch
                           ALAN BURCH
                           Assistant United States Attorney




                              6
